Citation Nr: 0336555	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for a cataract 
disorder.

3.  Entitlement to service connection for a hernia disorder.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The service department has certified that the appellant 
served in the recognized Philippine guerrilla forces from 
June 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Manila, Philippines (RO), in which the RO denied the 
appellant's claims of entitlement to service connection for 
pulmonary tuberculosis, cataract and hernia disorders.  The 
appellant filed a timely notice of disagreement and 
substantive appeal.  The RO issued a statement of the case 
(SOC) in March 2002.


FINDINGS OF FACT

1.  Pulmonary tuberculosis is not shown to have been present 
during the appellant's period of recognized service, or for 
many years thereafter.

2.  A cataract disorder is not shown to have been present 
during the appellant's period of recognized service, or for 
many years thereafter.

3.  A hernia disorder is not shown to have been present 
during the appellant's period of recognized service, or for 
many years thereafter.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).



2.  Cataract and hernia disorders were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Affidavit for Philippine Army Personnel, signed by the 
appellant in May 1946, is negative for any injury or illness 
incurred during his service as a recognized Philippine 
guerrilla.  In fact, the appellant's response to the request 
for a chronological record of wounds and illnesses incurred 
from December 1941 to the date of his return to military 
control, and to show all wounds and illnesses incurred, was 
"none".

The medical evidence of record includes X-rays taken of the 
appellant's chest in April 1996 , which shows a diagnostic 
impression of PTB (pulmonary tuberculosis) of both upper 
lobes, with volume loss.  In addition, the medical evidence 
shows that the appellant was diagnosed with a mature senile 
cataract of the right eye and underwent an extracapsular 
cataract extraction, with posterior chamber intraocular lens 
of the right eye, in June 1996.  In April 1999 he underwent a 
herniorrhaphy for removal of a left hernial sac.

In support of his claims, the appellant submitted written 
statements of three individuals who had served with him in 
the military.  Their statements served to confirm the 
appellant's participation in the guerrilla unit.  None of the 
statements addressed any observations of symptoms the 
appellant may have displayed in association with his claimed 
disorders.

In October 2000 the appellant filed an informal claim of 
entitlement to service connection for pulmonary tuberculosis, 
cataract, and hernia.  


In a written statement by the appellant, received by the RO 
in October 2001, he noted that he did not have any additional 
medical evidence to submit.  He requested that his claims be 
processed based upon the evidence of record, and that his 
claims be expedited.

By rating decision of November 2001, the RO denied the 
appellant's claims of entitlement to service connection for 
pulmonary tuberculosis, cataract, and hernia.  An SOC was 
issued in March 2002, which affirmed the denial of the 
claims.

II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Appellants Claims (CAVC) has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part on other grounds, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in the CAVC at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit (CAFC) has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  After receiving the appellant's 
informal claim in October 2000, the RO advised him by letter 
in September 2001 that he should inform the RO of the 
disabilities for which service connection was being claimed.  
A VA Form 21-4138, Statement in Support of Claim, was 
included for his use.  He was also notified in that letter of 
what the evidence must show to establish entitlement for 
service-connected compensation benefits.   He was requested 
to submit the information or evidence within 60 days.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
appellant was notified, by means of the discussions in a 
November 2001 rating decision and March 2002 SOC, of the 
applicable law and reasons for the denial of his claims.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claims to be granted.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
appellant's private treatment records.  There is no 
indication in the record, from the appellant, of any 
additional relevant records which are available and which the 
RO has failed to obtain.  In fact, in an October 2001 written 
statement the appellant noted that he did not have any 
additional medical evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The Board acknowledges that the appellant has not 
been given a VA examination to specifically determine whether 
there is a relationship between his military service and his 
claimed disorders.  In this regard, there are no service 
medical records showing pulmonary tuberculosis, cataracts, or 
a hernia on active duty, nor is there evidence, or even an 
allegation, of such disorders within one year after 
separation.  The appellant submitted private medical reports 
from 1996 and 1999, which showed X-ray evidence of pulmonary 
tuberculosis and surgery performed for the cataract and 
hernia, but there was no medical evidence linking any of 
those disorders with active military service.  Since the 
evidence currently of record does not link the claimed 
disorders to service and there is no reasonable possibility 
that an examination would aid in substantiating the 
appellant's claims, there is no duty to assist the appellant 
by providing him with medical examinations.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003). 

In a letter from the RO dated in October 2001, the appellant 
was advised of the provisions of the VCAA.  The letter 
advised the appellant of the enactment of the VCAA, what 
information or evidence is necessary to support his claims, 
what information or evidence the VA still needed and what the 
appellant could do to help with his claims.  That letter 
requested that he respond within 60 days.  Therefore, VA has 
informed the appellant of the type of information and 
evidence necessary to substantiate his claims, and of who is 
responsible for producing evidence.  See Quartuccio, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Discussion

The appellant is seeking entitlement to service connection 
for pulmonary tuberculosis, cataract, and hernia disorders.  
He argues that these disorders were as a result of serving in 
the Philippine guerrilla forces in the service of the 
U.S.Armed Forces, Far East, during World War II.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service (other specified diseases have longer periods to 
manifest, i.e., tuberculosis, which must manifest within 
three years), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

The CAVC has consistently held that, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required, and a layperson is 
not considered capable of opining, no matter how sincerely, 
as to such issues.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); (a witness must be competent in order for his or her 
statements or testimony to be probative as to the facts under 
consideration).

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

The CAFC has held that a person seeking disability benefits 
must establish the existence of a disability, and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  That Court has also 
recognized the Board's authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a pulmonary 
tuberculosis, cataract, and hernia.  In essence, the Board 
concludes that the medical evidence of record does not 
establish that the appellant currently suffers from pulmonary 
tuberculosis or has residuals due to surgery for cataract 
and/or hernia, related to his period of service in the 
Philippine guerrillas.

In this case, the service records are devoid of any mention 
of the appellant's claimed disorders during his recognized 
period of service.  Neither is there a record of an in-
service incurrence or aggravation of pulmonary tuberculosis, 
cataract or hernia, and no nexus established between the 
current claimed disorders and service by a competent medical 
authority.  Therefore service connection cannot be 
established.

Moreover, the evidence shows that the initial report of 
pulmonary tuberculosis and an eye disorder are found in 
reports dated in 1996.  The initial report of a hernia 
disorder was dated in 1999.  Those reports indicate that it 
was more than fifty years after the appellant's period of 
recognized service that any such disorders are shown.  In 
this instance, continuity of symptomatology is not 
demonstrated as to any of the claimed disorders, and the 
medical evidence of record may not be reasonably construed to 
find that the appellant had any continuing symptoms during 
service which could be causally related to his claimed 
disorders.  38 C.F.R. § 3.303(b); See Mense v. Derwinski, 1 
Vet. App. 354 (1991); see also Savage, supra.

Furthermore, there is no medical evidence of record that the 
appellant currently suffers from any residuals associated 
with the cataract and hernia operations.  Nor is there 
current medical evidence that the appellant has been treated 
for symptoms associated with pulmonary tuberculosis.  In the 
absence of competent evidence of a present disability, there 
can be no valid claim.  See, e.g., Gilpin, Degmetich, Brammer 
and Rabideau, supra.

While the appellant may sincerely assert that he has 
pulmonary tuberculosis, cataract, and hernia as a result of 
service, he is not competent (as he is a lay person) to offer 
any opinion on questions of medical causation or diagnosis.  
See Routen, Espiritu, supra.  Thus, service connection is not 
warranted, as the preponderance of the evidence is against 
the appellant's claims.



ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for a cataract disorder is 
denied.

Entitlement to service connection for a hernia disorder is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Appellants Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Appellants' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Appellants Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Appellants Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Appellants 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Appellants Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Appellants' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help appellants, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Appellants' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



